Citation Nr: 1241926	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  06-25 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for residuals of a right knee meniscectomy.  

2.  Entitlement to a disability rating higher than 10 percent for degenerative arthritis of the right knee.  

3.  Whether a reduction in disability rating for service-connected chronic lumbar strain from 40 percent to 20 percent was proper.  

4.  Entitlement to service connection for a right and left hip disability.  

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.  

This matter came before the Board of Veterans' Appeals (Board) from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which denied increased ratings for service-connected residuals of right knee meniscectomy and degenerative arthritis of the right knee.  

This appeal also arises from a May 2007 rating decision which denied service connection for a right and left hip disability, entitlement to a TDIU, and reduced the Veteran's disability rating for service-connected chronic lumbar strain from 40 percent to 20 percent.  

In May 2006, the Veteran testified before a Decision Review Officer (DRO) at a RO hearing.  A transcript of the hearing is associated with the claims file.  On his July 2006 substantive appeal, the Veteran indicated that he also wanted a Board hearing at his local RO.  The Veteran was scheduled for a Travel Board hearing in January 2008 and notice of the scheduled hearing was sent to his address of record; however, the Veteran did not appear for the hearing and he has not provided good cause as to why a new hearing should be scheduled.  The Board, then, finds that all due process has been satisfied with respect to the Veteran's right to a hearing.  

In August 2010, the Board issued a decision which denied increased ratings for the Veteran's service-connected right knee disabilities and remanded the issues of service connection for right and left hip disabilities, whether the reduction in the Veteran's disability rating for service-connected chronic lumbar strain was proper, and entitlement to a TDIU.  The Veteran appealed the August 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The record contains a Joint Motion for Remand (JMR), dated in May 2011, wherein the Veteran's attorney and the VA General Counsel agreed to vacate the portion of the August 2010 decision that denied the right knee increased ratings claims and remand those issues to the Board in order for the Veteran to be afforded a new VA examination.  In May 2011, a CAVC order was issued which remanded the Veteran's right knee increased rating claims for action consistent with the JMR.  Thereafter, in February 2012, the Board remanded the Veteran's right knee increased rating claims for additional evidentiary development, including scheduling the Veteran for a VA examination.  All requested development has been conducted with respect to the right knee increased rating claims and the issues have been returned to the Board for adjudication.  

The issues of entitlement to service connection for depression, chronic pain syndrome, a hip disability, shoulder pain, gastroesophageal reflux disease (GERD), and plantar fasciitis have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2010 Written Brief Presentation.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  

For reasons discussed below, the issues of entitlement to service connection for right and left hip disabilities, whether the reduction in the Veteran's disability rating for service-connected chronic lumbar strain was proper, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The preponderance of the pertinent evidence reflects that the Veteran's service-connected residuals of right knee meniscectomy is manifested by subjective complaints of pain and locking, with occasional reports of weakness, stiffness, swelling, locking, fatigability, instability and giving way in the right knee.  The Veteran has an antalgic gait and, as a result, wears an unloader brace on his right knee and also uses a cane and walker.  The objective evidence of record consistently shows that the Veteran's ligaments are intact and stable and there is no objective evidence of locking in the right knee joint.  There is no lay or medical evidence of ankylosis, instability, impairment of the tibia or fibula, or genu recurvatum.  There is also no X-ray evidence of degenerative changes in the left knee joint.  Additional functional limitation due to pain is not shown to any significant degree.  

2.  The preponderance of the pertinent evidence reflects that the Veteran's service-connected right knee degenerative arthritis is manifested by subjective complaints of pain, which flare-up due to activity and overuse.  The objective evidence of record reflects that the Veteran suffers from limitation of motion in the right knee, with the preponderance of the evidence showing that he has consistently demonstrated normal extension to zero degrees, with only one notation of extension being limited to five degrees in October 2006.  The Veteran's range of motion in flexion is limited to no less than 80 degrees, including with pain.  There is no lay or medical evidence of ankylosis, instability, impairment of the tibia or fibula, or genu recurvatum.  Additional functional limitation due to pain is not shown to any significant degree.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating higher than 20 percent for service-connected residuals of right knee meniscectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5257 (2012).

2.  The schedular criteria for a disability rating higher than 10 percent for service-connected right knee degenerative arthritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5260-5010 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2005 letter, sent prior to the initial unfavorable AOJ decision issued in November 2005, advised the Veteran of the evidence and information necessary to substantiate an increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The RO also sent the Veteran a letter in December 2007 that informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  While the Dingess notice was not provided until after the initial AOJ decision, the Board finds that the Veteran was not prejudiced by the timing defect because the RO readjudicated his claims in a March 2012 supplemental statement of the case.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Board notes that all relevant evidence identified by the Veteran and the record have been obtained and considered and the Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  In this regard, the Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, which includes VA treatment records dated from 2010 to 2012, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  

In addition to the foregoing, the Veteran was also provided with a several VA examinations in conjunction with the claims on appeal, including in September 2005, May 2006, October 2006, April 2007, and February 2012.  There is no indication that the examinations rendered in this appeal were inadequate.  Therefore, the Board will proceed with review of the Veteran's claims based upon all relevant evidence. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Entitlement to service connection for residuals of a right knee meniscectomy was established in February 1980, and the RO assigned an initial 30 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5299-5257, effective from July 14, 1979.  However, in April 1981, the RO decreased the Veteran's disability rating to 20 percent, effective July 1, 1981, based upon evidence showing that his service-connected right knee disability had improved.  

In October 1999, the Veteran filed an informal claim seeking an increased rating for his service-connected right knee disability.  In a June 2000 decision, the RO continued the 20 percent rating assigned to the Veteran's service-connected residuals of a right knee meniscectomy; however, the RO granted a separate 10 percent rating for degenerative arthritis of the right knee under DC 5260-5010, effective October 8, 1999.  

In July 2005, the Veteran filed a claim seeking an increased rating for his service-connected right knee disabilities, which is the basis of the current appeal.  The Veteran's increased rating claims were denied in a November 2005 rating decision and the Veteran subsequently perfected an appeal as to those issues.  The Veteran has asserted that his service-connected right knee disabilities warrant higher disability ratings than those currently assigned.  

As noted, service connection has been established for residuals of a right knee meniscectomy, which is currently rated 20 percent under DC 5299-5257, and degenerative arthritis of the right knee, which is rated 10 percent under DC 5260-5010.  Residuals of a right knee meniscectomy is not listed on the Rating Schedule, and the RO applied DC 5299-5257 pursuant to 38 C.F.R. § 4.20 (2012), which provides that it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.97, DC 5257, for recurrent subluxation or lateral instability of the knee.  

In addition to the foregoing, it appears the RO assigned DC 5260-5010 to represent the degenerative changes and limitation of motion experienced by the Veteran in his right knee joint.  In evaluating the Veteran's claims, the Board will consider the Veteran's right knee disabilities under DCs 5010, 5260, 5257, and all other potentially applicable diagnostic codes in order to afford him the highest possible disability rating.  In this regard, the pertinent law will be provided below.  

Under DC 5257, recurrent subluxation or lateral instability warrants a 10 percent rating if slight, a 20 percent rating if moderate, and a 30 percent rating if severe.  The Board observes that the words "slight," "moderate," and "severe" are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.  

Under DC 5010, arthritis due to trauma, which is substantiated by X-ray findings, will be rated as degenerative arthritis under DC 5003.  Under DC 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 20 percent disability rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent disability rating is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  Note 1 accompanying DC 5003 states that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based upon limitation of motion.  Note 2 states that the 20 percent and 10 percent ratings based on X-ray findings will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024.  38 C.F.R. § 4.71a, DC 5003.

Under DC 5260, a noncompensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.  Under DC 5261, a noncompensable rating is warranted for extension limited to five degrees, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Plate II, indicates that normal flexion of the knee is 140 degrees and normal extension of the knee is zero degrees.  

Turning to the merits of the Veteran's claim, the Board notes that the pertinent evidence of record consists of VA examination reports dated September 2005, May 2006, October 2006, April 2007, and February 2012.  The evidentiary record also contains VA outpatient treatment records dated from 2005 to 2012.  Unless specifically noted in the decision herein, the VA treatment records generally note the Veteran's complaints of chronic right knee pain but do not contain any other evidence or information relevant to the claims on appeal.  

The pertinent evidence of record reflects that the Veteran's service-connected right knee disability is manifested by subjective complaints of pain and locking which prevent him from walking or standing for extended periods of time.  The Veteran has variously reported experiencing pain, weakness, stiffness, swelling, locking, fatigability, instability and giving way in his right knee.  However, he has consistently reported experiencing flare-ups of pain that occur with activity and overuse.  He has provided varying reports as to the frequency of his flare-ups, as he has reported that they occur on a weekly basis or up to 15 times a month, depending on his activity level.  See VA examination reports.  

The evidence reflects that the Veteran has an antalgic gait and, as a result, he wears an unloader brace on his right knee and also uses a cane and walker.  See VA examination reports.  The evidence also shows that the Veteran has intermittently experienced tenderness to palpation of the medial and lateral joint lines.  See VA examination reports dated September 2005 and February 2012.  Radiographic evidence has revealed a medial meniscus tear and degenerative joint disease in the right knee.  See VA examination reports.  

The preponderance of the evidence shows that the Veteran's right knee disability is manifested by limitation of motion.  In this regard, the preponderance of the evidence shows that the Veteran has consistently demonstrated normal extension to zero degrees; however, at the October 2006 VA examination, his extension was limited to five degrees.  See VA examination reports.  The evidence reflects that the Veteran has variously demonstrated flexion to 95, 140, 80, 90 and 110 degrees.  See VA examination reports dated September 2005, May 2006, October 2006, April 2007, and February 2012.  

The Veteran has consistently demonstrated painful motion throughout the appeal.  In this regard, the September 2005 VA examiner noted that the Veteran had significant pain on terminal flexion, while the October 2006 VA examiner noted that the Veteran experienced pain from 80 to 140 degrees.  In the same way, the February 2012 VA examiner noted that, while the Veteran was able to demonstrate flexion to 110 degrees, his pain began at 80 degrees.  The physicians who conducted the VA examinations in 2005, 2006, and 2007 noted that repetitive movement did not result in a change or additional functional loss in the Veteran's range of motion.  However, the February 2012 VA examiner noted that repetitive motion resulted in the Veteran's flexion being additionally limited to 100 degrees.  The evidence also variously shows that the Veteran experiences crepitus with movement of his right knee.  See VA examination reports dated September 2005, April 2007, and February 2012.  

As noted, the Veteran has variously reported experiencing locking and giving way in his right knee.  However, the objective evidence of record consistently shows that the Veteran's ligaments are intact and stable and there is no objective evidence of locking in the right knee joint.  See VA examination reports.  In this regard, the Board notes that the Veteran reported having episodes of recurrent subluxation in October 2006; however, he denied having any such episodes of dislocation, recurrent subluxation, or incapacitating episodes at the other VA examinations, including at the February 2012 VA examination.  Nevertheless, the February 2012 VA examiner noted that the Veteran experiences residuals symptoms of the meniscectomy performed on his right knee, including continued pain, locking up, and weakness.  

The Veteran as reported that, because of his right knee disability, he is unable to walk or stand for long periods without rest.  In this regard, the physicians who conducted the Veteran's VA examinations noted the functional impairment experienced by the Veteran with respect to his right knee.  The May 2006 VA examiner noted that, while there was no weakened movement or incoordination, there was excessive fatigability and pain with use.  The October 2006 VA examiner noted that the Veteran's functional loss was manifested by a 60 degree loss of movement in flexion due to pain; however, the examiner noted that there was no evidence of fatigability, weakness, lack of endurance, or incoordination on objective examination.  The April 2007 VA examiner noted that there was evidence of weakened movement and pain with use of the right knee, while the April 2012 VA examiner noted that the Veteran's functional loss and impairment consisted of less movement than normal, painful movement, and interference with sitting, standing, and weight-bearing.  

In evaluating the Veteran's claim under DC 5257, the Board notes there is lay evidence of instability in the right knee, as the Veteran has consistently reported that he experiences locking and giving way in his right knee.  The objective evidence of record supports the Veteran's report of instability, as the evidence shows that he wears a brace on his right knee and requires the use of a cane and walker.  However, the Board finds that the Veteran's right knee instability is no more than moderate because objective examination of the Veteran's right knee has not revealed any clinical evidence of ligamentous instability.  Indeed, the preponderance of the evidence shows that the Veteran's semilunar cartilage is intact and stable, with no evidence of any severe or gross instability in the right knee.  Therefore, the Board finds that the Veteran's service-connected residuals of a right knee meniscectomy is manifested by moderate instability, which warrants no more than a 20 percent rating under DC 5257.  

With respect to the Veteran's right knee arthritis, review of the record reveals that the 10 percent rating assigned under DC 5260-5010 was awarded based upon evidence of painful, limited motion of the right knee joint due to degenerative arthritis.  See November 2000 rating decision.  The Board has considered whether a rating higher than 10 percent is warranted based upon limitation of motion under DCs 5260 and 5261; however, the preponderance of the evidence shows that the Veteran has consistently demonstrated normal extension to zero degrees, with only one notation of extension being limited to five degrees in October 2006.  Regardless, the Veteran's range of motion in extension is noncompensable under DC 5261, as there is no evidence of extension limited to 10 degrees or more.  Likewise, the Board notes that the preponderance of the evidence shows that the Veteran's range of motion in flexion is limited to no less than 80 degrees, including with pain, which is also noncompensable under DC 5260.  Therefore, a higher, or even compensable, disability rating is not warranted under DCs 5260 and 5261 based upon the evidence of record.  

The Board also finds that a rating higher than 10 percent is not warranted under the criteria of 5010, as there is no X-ray evidence showing that the Veteran's right knee disability involves two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  Indeed, his service-connected right knee disability only involves one major joint, i.e., the knee joint.  See 38 C.F.R. § 4.45(f).  

In an effort to afford the Veteran the highest possible rating, the Board has considered his right knee disability under all other potentially applicable diagnostic codes.  However, the evidence does not show that the Veteran experiences ankylosis in his right knee joint, as he is able to demonstrate movement in his right knee joint, albeit limited movement.  In addition, there is no evidence that the Veteran's right knee disability is manifested by an impairment of the tibia or fibula or genu recurvatum.  Therefore DCs 5256, 5262, and 5263 are not for application in this case.  

The Board has considered the Veteran's right knee disability under the criteria of DCs 5258 and 5259, which evaluate dislocated and removal of semilunar cartilage.  Under DC 5258, a 20 percent evaluation is warranted where the semilunar cartilage is dislocated with frequent episodes of locking, pain, and effusion into the joint, while DC 5259 provides that symptomatic removal of semilunar cartilage warrants a 10 percent disability rating.  

In this regard, the evidence shows that the Veteran has undergone surgical removal and treatment of the meniscus in his right knee.  However, the Board notes that the 20 percent rating currently assigned for the Veteran's service-connected residuals of right meniscectomy under DC 5299-5257 contemplates the residual symptoms the Veteran experiences as a result of his semilunar cartilage being removed or dislocated.  Indeed, the Board notes that the 20 percent rating assigned under DC 5299-5257 contemplates the Veteran's moderate instability, as manifested by his subjective complaints of locking and pain in his right knee joint, which require the use of a brace, cane, and walker.  The preponderance of the evidence does not reflect that the Veteran experiences any additional residual symptoms as a result of his dislocated or removed semilunar cartilage.  As such, the Board finds that assigning a separate 10 or 20 percent rating under DCs 5258 or 5259 would result in pyramiding, which is prohibited by law.  See 38 C.F.R. § 4.14 (2012) (evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability); see also Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Therefore, DCs 5258 and 5259 are not for application in this case.  

The evidence of record shows that service connection has been established for a post-operative scar on the Veteran's right knee, for which a noncompensable disability rating is assigned, effective November 29, 2010.  See July 2011 rating decision.  The Veteran has not disagreed with the disability rating or effective date assigned to his service-connected right knee scar; therefore, entitlement to a higher disability rating for the right knee scar will not be discussed in the decision herein.  

In the same way, the Board finds that the preponderance of the pertinent evidence does not reflect that the Veteran has a neurological impairment associated with his service-connected right knee disability.  Therefore, a separate rating cannot be assigned based upon any such symptoms or disability.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require consideration of the Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability evaluation for a disability using the limitation-of-motion diagnostic codes.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), the Board is not required to assign a separate rating for pain.  

In evaluating the Veteran's service-connected right knee disability under the criteria of DeLuca, supra, the Board notes that the Veteran has consistently reported experiencing flare-ups of pain in his right knee.  The preponderance of the evidence also reflects that his right knee disability results in a functional impairment characterized by limited, weakened, and painful movement, excessive fatigability, and difficulty sitting, standing, and weight-bearing.  See VA examination reports.  The physicians who conducted the VA examinations in this appeal did not expressly estimate the Veteran's functional loss due to pain; however, each examiner noted the functional impairment experienced by the Veteran, as detailed in the decision above.  Therefore, the Board finds no prejudice to the Veteran in this regard and finds that any additional functional impairment experienced by the Veteran is contemplated by the 20 and 10 percent ratings currently assigned to his service-connected right knee disabilities.  Indeed, the Board finds that the limited, weakened, painful movement experienced by the Veteran, which results in fatigability and difficulty sitting, standing, and walking is adequately compensated by the disability ratings currently assigned.  There is no lay or medical evidence of record that shows the Veteran's flare-ups have or likely result in any additional impairment beyond what is contemplated by the current ratings.  Therefore, the Board finds that an increased rating is not warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Staged ratings are not appropriate in this case, as the manifestations of the Veteran's right knee disability have remained relatively stable throughout the appeal.  See Hart, 21 Vet. App. at 509-10.  Indeed, the Board notes that, while the Veteran's range of motion has remained limited throughout the appeal, there is no indication of any significant decrease in range of motion or overall functional impairment that warrants a higher rating, even with consideration of pain and other factors.  Therefore, the ratings currently assigned contemplate the functional impairment experienced by the Veteran with respect to his right knee disability.  

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's right knee disability are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of pain, limited motion, and instability are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's right knee disability during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration of all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educations and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

The Veteran is service-connected for residuals of right knee meniscectomy, rated 20 30 percent disabling from July 1979 and 20 percent disabling from July 1981; right knee degenerative arthritis, rated 10 percent disabling from October 1999; chronic lumbar strain, rated 40 percent disabling from May 2006 and 20 percent disabling from August 2007; left knee degenerative joint disease, rated 10 percent disabling from May 2006; residuals of frostbite affecting the left and right feet, rated noncompensable from December 1980 and 10 percent disabling from November 2010, headaches and a residual scar on the back of the head, rated noncompensable from June 1981, and a right knee residual scar, rated noncompensable (zero percent) from November 2010.

Because the Veteran does not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, with one disability rated at 40 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  However, the Board notes that the Veteran's disability ratings may increase once the requested development has been conducted with respect to the issues being remanded in this decision.  

Nevertheless, the Board finds that the evidence of record raises a question as to whether the Veteran's service-connected disabilities have rendered him unemployable at any point during the appeal period.  The evidence shows that the Veteran worked as a fulltime letter handler at the U.S. Post Office throughout the appeal until approximately 2005 when he medically retired.  While the evidence shows that the Veteran's chronic pain and resultant difficulty ambulating affected his ability to work as early as 2006, the evidence variously attributes the Veteran's unemployability to a myriad of physical problems, including his service-connected right knee disabilities, left knee disability, bilateral hip disability, sepsis, and respiratory disabilities.  See VA outpatient treatment records dated July 2006, December 2006 and May 2007; see also April 2007 VA examination report; March 2008 letter from Office of Personnel Management.  

The April 2007 VA examiner noted that the Veteran's pain and difficulty walking severely limited his ability to perform any physical tasks but did not preclude tasks associated with sedentary work; however, the April 2012 VA examiner merely stated that the Veteran's knee condition impacts his ability to work without discussing whether sedentary employment is medically contraindicated given the Veteran's right knee disability.  

Given the foregoing evidence, the Board finds that the issue of entitlement to TDIU on an extraschedular basis has been raised by the record.  See 38 C.F.R. § 4.16(b).  However, as discussed in the Remand portion of this decision, the Board finds that additional development is needed with respect to the Veteran's TDIU claim.  

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence is against the grant of a disability rating higher than 20 percent for service-connected residuals of right knee meniscectomy or 10 percent for service-connected right knee degenerative arthritis.  Because the preponderance of the evidence is against the grant of an increased rating for the Veteran's service-connected right knee disability, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  


ORDER

Entitlement to a disability rating higher than 20 percent for service-connected residuals of right knee meniscectomy is denied.  

Entitlement to a disability rating higher than 10 percent for service-connected right knee degenerative arthritis is denied.  


REMAND

As noted in the Introduction, in August 2010, the Board remanded the issues of entitlement to service connection for right and left hip disabilities, whether the reduction in the Veteran's disability rating for service-connected chronic lumbar strain was proper, and entitlement to TDIU.  In doing so, the Board noted that the Veteran submitted a timely notice of disagreement following the issuance of the May 2007 rating decision which denied those claims but that the RO had not yet issued a statement of the case with respect to those issues.  Accordingly, the Board remanded those issues for the issuance of a statement of the case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Review of the record reveals that the RO has not, yet, provided the Veteran with an SOC that addresses the issues of entitlement to service connection for right and left hip disabilities, whether the reduction in the Veteran's disability rating for service-connected chronic lumbar strain was proper, and entitlement to TDIU, as directed by the Board in August 2010.  

The U.S. Court of Appeals for Veterans Claims has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the Board finds that the instructions of the August 2010 remand were not fully complied with, necessitating another remand.  

In addition to the foregoing, the Board finds that additional evidentiary development is needed with respect to the Veteran's pending TDIU claim.  At the outset, the Board notes that the Veteran has not had an opportunity to perfect his appeal with respect to the TDIU claim since he has not been provided with an SOC as to that issue.  Nevertheless, as discussed above, the Board finds that the issue of entitlement to TDIU, to include on an extra-schedular basis, has been raised in conjunction with the right knee increased rating claims that were adjudicated in this decision.  The Board also finds that additional development is needed with respect to that issue.  

In making this determination, the Board notes that there is evidence of record which shows that the Veteran's service-connected knee and back disabilities affect his ability to work.  See February 2012 VA examination report.  However, there is other evidence of record which suggests that the Veteran may be unemployable due to other non-service-connected disabilities.  See VA outpatient treatment records dated December 2006 and May 2007.  In this regard, the Veteran's representative has also argued that the Veteran has not been afforded a VA examination which considers the cumulative effects of all of the Veteran's service-connected disabilities.  See September 2012 Written Brief Presentation.  

In addition to the foregoing, the Board notes that the RO did not submit the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.  However, in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

Despite the foregoing, the Board notes that the TDIU claim cannot be adjudicated until the service connection and reduction claims being remanded in this decision are properly developed and considered by the RO/AMC.  Therefore, upon remand, the RO/AMC should conduct all development necessary with respect to the issues being remanded in this decision, including entitlement to TDIU, and then adjudicate the TDIU claim, including on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with a statement of the case addressing the issues of entitlement to service connection for right and left hip disabilities, the property of reduction of the Veteran's disability rating for service-connected chronic lumbar strain from 40 percent to 20 percent, and entitlement to TDIU, based on consideration of all evidence of record.  See 38 C.F.R. §§ 19.29, 19.30; see also Manlincon, 12 Vet. App. at 240.  Further advise the Veteran that a substantive appeal has not been received concerning this issue, and of the requirements for submitting an adequate and substantive appeal, as provided in 38 C.F.R. § 20.200, 20.202, and 20.302(b).  

2.  Schedule the Veteran for a VA examination(s) with a physician with appropriate expertise to evaluate the severity of all of his service-connected disabilities which currently are residuals of right knee meniscectomy; right knee degenerative arthritis; chronic lumbar strain; left knee degenerative joint disease; residuals of frostbite affecting the left and right feet; headaches and a residual scar on the back of the head; and, right knee residual scar.  The claims folder and a copy of this Remand must be made available to the examiner and reviewed in conjunction with the examination.  Relevant records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available then via paper copies.  The examiner should provide an opinion concerning the impact of the Veteran's service-connected disabilities on the Veteran's ability to work and maintain gainful employment.  

The examiner should answer the following:  

Is it at least as likely as not (50 percent probability or more) the Veteran's service-connected disabilities (residuals of right knee meniscectomy; right knee degenerative arthritis; chronic lumbar strain; left knee degenerative joint disease; residuals of frostbite affecting the left and right feet; headaches and a residual scar on the back of the head; and, right knee residual scar) prevent him from securing or following a substantially gainful occupation, without consideration of his nonservice-connected disorders and advancing age?  

The examiner should attempt to distinguish the impairment related to his service-connected disabilities, and any nonservice-connected disabilities.  The examiner should provide a discussion of the rationale for the opinion rendered with consideration of the pertinent medical and lay evidence of record.  

3.  If the percentage standards are not met as set forth in § 4.16(a), the RO should make a determination as to whether the Veteran's claim should be submitted to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for extraschedular consideration as to whether his residuals of right knee meniscectomy; right knee degenerative arthritis; chronic lumbar strain; left knee degenerative joint disease; residuals of frostbite affecting the left and right feet; headaches and a residual scar on the back of the head; and, right knee residual scar preclude the Veteran from participating in gainful employment.  

4.  After completion of the above, the RO should review the expanded record and readjudicate the issue of entitlement to a TDIU pursuant to § 4.16(a), (b), with assurance that the Veteran's claims of service connection noted in the Introduction have been adjudicated by the RO.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


